DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al. (US 2014/0307232 A1).
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (The direction of airflow from fan 114 is determined by these airflow passages.)]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: arrow]With respect to claim 1:	Sato teaches “a light source apparatus (100) comprising: a light source (124a); a first heat radiation unit (110) configured to radiate heat from the light source (paragraph 41); a wavelength conversion element configured to convert the light from the light source into light with a different wavelength (118a); and a second heat radiation unit (118) configured to radiate heat from the wavelength conversion element (paragraph 41), wherein the light source and the wavelength conversion element are disposed opposite to each other (see Figs. 1, 6), and wherein a flowing direction of first cooling air flowing through the first heat radiation unit and a flowing direction of second cooling air flowing through the second heat radiation unit are same direction to each other (see Figs. 1, 6; see below)”.

With respect to claim 2:	Sato teaches “further comprising a plurality of light sources (124a; see Figs. 1, 6), wherein at least one of the plurality of light sources and the wavelength conversion element are disposed opposite to each other (see Figs. 1, 6)”.
With respect to claim 3:	Sato teaches “wherein an emission direction of the light from the light source and an incident direction of light on the wavelength conversion element are same direction to each other (see Figs. 1, 6)”.
With respect to claim 4:	Sato teaches “wherein an angle formed by the flowing direction of the first cooling air and an emission direction of light from the light source, and an angle formed by the flowing direction of the second cooling air and an incident direction of light from the light source onto the wavelength conversion element are equal to each other (see Figs. 1, 6, and the diagram from claim 1 labelling the airflow passages)”.
With respect to claim 5:	Sato teaches “wherein each angle is a right angle (see Figs. 1, 6, , and the diagram from claim 1 labelling the airflow passages)”. 
With respect to claim 10:	Sato teaches “an image projection apparatus (200) comprising: a light source apparatus (100); an image generator configured to modulate light emitted from the light source apparatus and to generate image light (208); and a projection lens configured to project the image light onto a projection surface to display the image (210), wherein the light source apparatus includes: a light source (124a); a first heat radiation unit (110) configured to radiate heat from the light source (paragraph 41); a wavelength conversion element configured to convert the light from the light source into light with a different wavelength (118a); and a second heat radiation unit (118) configured to radiate heat from the wavelength conversion element (paragraph 41), wherein the light source and the wavelength conversion element are disposed opposite to each other (see Figs. 1, 6), and wherein a flowing direction of first cooling air flowing through the first heat radiation unit and a flowing direction of second cooling air flowing through the second heat radiation unit are same direction to each other (see Figs. 1, 6, and the diagram from claim 1 showing the airflow passages)”. 
With respect to claim 11:	Sato teaches “wherein the light source and the wavelength conversion element are separated and disposed on both sides of a direction orthogonal to an optical axis of the projection lens (see Fig. 6; the direction of the optical axis of the projection lens can be inferred from the direction of the light leaving the light source apparatus)”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sato as applied to claim 1 above, and further in view of Kitade et al. (US 2017/0261844 A1).
With respect to claim 6:	Sato teaches “the light source apparatus according to claim 1 (see above)”.
Sato further teaches wherein the first heat radiation unit includes a plurality of fins (110a) arranged in a first direction (see Fig. 10) and a base (110) extending in a second direction orthogonal to the first direction (see Fig. 10) and configured to hold the plurality of fins (see Fig. 10), wherein the second heat radiation unit includes a base (118) extending in a second direction orthogonal to the first direction (see Fig. 1) and wherein the second direction is same direction to flowing directions of the first and second cooling air (see Fig. 10).
Sato does not specifically teach wherein the second heat radiation unit includes a plurality of fins arranged in a first direction, the base being configured to hold the plurality of fins.
However, Kitade teaches a second heat radiation unit including a plurality of fins (31) arranged in a first direction (see Fig. 3), the base being configured to hold the plurality of fins (see Fig. 4)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the light source apparatus of Sato by adding fins to the second radiation unit as suggested by Kitade in order to cool the wavelength conversion element (Kitade paragraph 36).
With respect to claim 8:	Sato teaches “the light source apparatus according to claim 1 (see above), further comprising: a wavelength conversion member (118+118a) that includes the wavelength conversion element (118a) and a substrate (118) configured to hold the wavelength conversion element (see Fig. 2); a motor configured to rotate the wavelength conversion member (120)”.
Sato does not specifically teach “a cover member configured to cover the wavelength conversion member, wherein the second heat radiation unit is provided so that heat is transferred from the cover member”.
However, Kitade teaches “a cover member (30) configured to cover the wavelength conversion member (40), wherein the second heat radiation unit (31) is provided so that heat is transferred from the cover member (paragraph 31)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the light source apparatus of Sato by adding the cover member to the second radiation unit as suggested by Kitade in order to cool the wavelength conversion element (Kitade paragraph 31).
With respect to claim 9:	Sato teaches “further comprising a wavelength conversion member (118a+118) that includes the wavelength conversion element (118a) and a substrate (118) configured to hold the wavelength conversion element (see Fig. 2)”.
However, Sato radiates heat directly from the substrate, that is, the substrate is the heat radiation unit (paragraph 42) and so does not specifically teach “wherein the second heat radiation unit is provided so that heat is transferred from the substrate”.
However, Kitade teaches an additional heat radiation unit (31) distinct from the substrate (20).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the light source apparatus of Sato by adding the fins as an additional heat radiation unit as taught by Kitade in order to direct air through openings in the substrate to increase the cooling effect of the air flow (Kitade paragraphs 35-37).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sato as applied to claim 1 above, and further in view of Chen (US 2010/0045941 A1).
With respect to claim 7:	Sato teaches the light source apparatus according to claim 1 (see above), further comprising a fan (114) provided to the first and second heat radiation units on an upstream side of the first and second cooling air (see Fig. 1).  
Sato does not teach a fan provided to the first and second heat radiation units on a downstream side of the first and second cooling air.
However, Chen teaches a light source apparatus (100) comprising fans (41, 44) provided to the first and second heat radiation units (32, 42) on an upstream and downstream side of the first and second cooling air (41=upstream, 44=downstream).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the light source apparatus of Sato by adding the downstream fan of Chen in order to evacuate the cooling air from the casing of the light source apparatus (Chen paragraph 23).
With respect to claim 12:	Sato teaches “the image projection apparatus according to claim 10 (see above)”.
Sato is silent about “wherein an emission direction of the image light from the projection lens is opposite to each of flowing directions of the first and second cooling air”.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sato as applied to claim 10 above, and further in view of Shiraishi (US 2004/0246447 A1).
With respect to claim 12:	Sato teaches “the image projection apparatus according to claim 10 (see above)”.
Sato does not specifically teach “wherein an emission direction of the image light from the projection lens is opposite to each of flowing directions of the first and second cooling air”.
However, Shiraishi teaches an image projection apparatus (Fig. 4b) in which an emission direction of the image light (down in the perspective of Fig. 4b) from the projection lens (10) is opposite to the flowing direction of the cooling air (750).
The front-to-back flow direction taught by Shiraishi Fig. 4b is described as equivalent for the purpose of cooling the image projection apparatus as the back-to-front flow direction of Shiraishi Fig. 4a (Shiraishi paragraph 38).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the light source apparatus of Sato by running the fan to make the cooling flow direction opposite to the emission direction as taught by Shiraishi due to the art recognized suitability for the purpose of cooling the image projection apparatus and equivalence of such an airflow to a cooling flow going in the other direction (Shiraishi paragraphs 38).
With respect to claim 13:	Sato teaches “The image projection apparatus according to claim 10 (see above)”.
Sato does not specifically teach “further comprising a housing configured to house the light source apparatus and the image generator, wherein a surface of the housing on a side where the image light is emitted from the projection lens has intake ports for taking in the first and second cooling air from outside”.
However, Shiraishi teaches “further comprising a housing (1) configured to house the light source apparatus (7) and the image generator (6), wherein a surface of the housing on a side where the image light is emitted from the projection lens (10) has intake ports (2) for taking in the first and second cooling air from outside (see Fig. 4b)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the light source apparatus of Sato by housing it within the housing having the intake ports taught by Shiraishi in order to allow outside air to be drawn into the light source apparatus to serve as the cooling air (Shiraishi paragraph 38).
With respect to claim 14:	Sato does not specifically teach “wherein a surface of the housing opposite to the surface on which the intake ports are provided has an exhaust port for exhausting the first and second cooling air to the outside”.
However, Shiraishi teaches wherein a surface of the housing opposite to the surface on which the intake ports are provided has an exhaust port (3) for exhausting the first and second cooling air to the outside (see Fig. 4b).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the light source apparatus of Sato by housing it within the housing having the exhaust ports taught by Shiraishi in order to allow air heated by the light source apparatus to leave the light source apparatus (Shiraishi paragraph 37).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721. The examiner can normally be reached 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL J LEE/Examiner, Art Unit 2875                                                                                                                                                                                                        
/ELMITO BREVAL/Primary Examiner, Art Unit 2875